[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE OF DECISION
Plaintiff's Motion to Dismiss Cohen  Wolf's appearance, motions and objections based upon its lack of standing, is denied (No. 549).
Petitioner Cohen  Wolf's Application for a Charging Lien (No. 482) is granted in the sum of $165,000, but any distribution is stayed until such time as the judgment may be final for purposes of appeal, and until final judgment on plaintiff's outstanding motions by a court of competent jurisdiction to which this case shall be assigned. Plaintiff's remaining outstanding motions cannot be decided because of her failure to comply with this court's prior case management order.
Cohen  Wolf's Motion to Dismiss (No. 537) plaintiff's motions insofar as they may be determined to have priority over Cohen 
Wolf's Application for a Charging Lien is denied without prejudice, but may be renewed before the court to which this case is assigned.
This case is referred to the Honorable Anne Dranginis, Chief Administrative Judge of the Family Division, for all necessary purposes.
KAVANEWSKY, J.